            Case 2:21-cv-03969-GJP Document 5 Filed 09/15/21 Page 1 of 7


                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ISHMAEL A. BURK,                           :
    Plaintiff,                             :
                                           :
       v.                                  :       CIVIL ACTION NO. 21-CV-3969
                                           :
KENNETH M EASON, et al.,                   :
    Defendants.                            :

                                     MEMORANDUM

PAPPERT, J.                                                    SEPTEMBER 15, 2021

       Ishmael A. Burk, a prisoner incarcerated at SCI-Chester (“SCIC”), filed a civil

rights Complaint pursuant to 42 U.S.C. § 1983. Named as Defendants are SCIC

Superintendent Kenneth M Eason, Records Supervisor Latoria Johnson, Counselor

Wanda Mansun-Johnson,1 and Coordinator Mark Wahl. All Defendants are named in

their official capacities only. Burk also seeks leave to proceed in forma pauperis and

has submitted his institutional account statement. For the reasons that follow, the

Court will grant the application to proceed in forma pauperis, dismiss certain claims

with prejudice for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), and

permit other claims to proceed. Burk will be granted leave to file an amended

complaint.

                                               I

       Burk’s Complaint is brief. He alleges constitutional claims for “racial

discrimination and segregation by prison authorities.” (ECF No. 1 at 3.)2 He asserts



       1 Mansun-Johnson’s name is not spelled consistently in the Complaint. The Court
will use the spelling Burk used in the list of Defendants contained in the Complaint.

       2   The Court adopts the pagination supplied by the ECF/CM docketing system.
             Case 2:21-cv-03969-GJP Document 5 Filed 09/15/21 Page 2 of 7


Eason, Johnson, Mansun-Johnson, and Wahl prevent African-American prisoners from

entering a drug treatment program in Pennsylvania. (Id. at 12.) He also alleges Wahl

violated his Eighth Amendment rights by “taking away my State browns.”3 (Id.) He

wrote to Mansun-Johnson asking to be placed in the drug program, but she never

responded to him. (Id. at 13.) He then wrote to Wahl who allegedly responded that

“only White inmates can be entered into this program.” (Id.) Burk encountered Eason

on January 10, 2021 and told him of the information he received from Wahl. Eason

allegedly told Burk to write to Johnson, the SCIC records supervisor. (Id.) When he

did so, Johnson responded that “only White inmate [sic] can be entered into the state

Drug Program and that it would be a waste of time to enter my name.” (Id.) Burk filed

a grievance over the issue and received a response that he did not qualify for the

program “because of the color of my skin and that my grievance was denied.” (Id.) An

appeal of that decision was also denied. (Id.) On February 15, 2021, Burk spoke to

Mansun-Johnson to tell her about his concern about racism within SCIC, his drug

problem, and how the problem was not being addressed properly. (Id.) She allegedly

told him “she did not care because I wrote a grievance on her and that it was my fault.”

(Id.)

        On February 18, 2021, when Eason and Wahl were doing rounds on Burk’s cell

block, he spoke to both about how he was eligible for the drug program but was denied

due to his race. (Id. at 13-14.) They again allegedly told him that the drug program

was only available to White inmates. (Id. at 14.) He wrote another grievance about the

issue and Mansun-Johnson called him to her office and ripped up his grievance, telling




        3   The meaning of Burk’s reference to “State browns” is unclear.
                                                2
           Case 2:21-cv-03969-GJP Document 5 Filed 09/15/21 Page 3 of 7


Burk to “stop writing about the State Drug Program.” (Id.) He alleges that since filing

the grievance, his “state browns have been ripped along with my boxers (underwear).

(Id. (parenthetical in original).) As relief on his claims, Burk seeks to be entered into

the drug program and demands $50,000 in money damages. (Id. at 5.)

                                              II

       Because Burk appears unable to pay the full amount of the filing fee in advance,

the Court will granted him leave to proceed in forma pauperis.4 Accordingly, 28 U.S.C.

§ 1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails

to state a claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is

governed by the same standard applicable to motions to dismiss under Federal Rule of

Civil Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999),

which requires the Court to determine whether the complaint contains “sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted); Shorter v. United

States, No. 20-2554, 2021 WL 3891552, at *5 (3d Cir. Sept. 1, 2021) (‘“At this early

stage of the litigation,’ ‘[the Court will] accept the facts alleged in [the pro se] complaint

as true,’ ‘draw[] all reasonable inferences in [the plaintiff’s] favor,’ and ‘ask only

whether [that] complaint, liberally construed, . . . contains facts sufficient to state a

plausible [] claim.’” (quoting Perez v. Fenoglio, 792 F.3d 768, 774, 782 (7th Cir. 2015)).

Conclusory allegations do not suffice. Iqbal, 556 U.S. at 678. As Burk is proceeding pro

se, the Court construes his allegations liberally. Vogt v. Wetzel, 8 F.4th 182, 185 (3d

Cir. 2021) (citing Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 244-45 (3d Cir. 2013)).



       4 Because he is a prisoner, Burk will be required to pay the full amount of the filing
fee in installments, as required by the Prison Litigation Reform Act.
                                              3
          Case 2:21-cv-03969-GJP Document 5 Filed 09/15/21 Page 4 of 7


“This means we remain flexible, especially ‘when dealing with imprisoned pro se

litigants[.]’” Id. (quoting Mala, 704 F.3d at 244). The Court will “apply the relevant

legal principle even when the complaint has failed to name it.” Id. However, ‘“pro se

litigants still must allege sufficient facts in their complaints to support a claim.’” Id.

(quoting Mala, 704 F.3d at 245).

                                             III

       The vehicle by which federal constitutional claims may be brought in federal

court is Section 1983 of Title 42 of the United States Code, which states in part:

       Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or other
       person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be
       liable to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress.

42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the violation of

a right secured by the Constitution and laws of the United States, and must show that

the alleged deprivation was committed by a person acting under color of state law.”

West v. Atkins, 487 U.S. 42, 48 (1988).

                                              A

       Burk has named each Defendant, all of whom are employees of the

Commonwealth of Pennsylvania, in their official capacities only and seeks money

damages as part of his relief. The claims for money damages asserted against

Commonwealth officials in their official capacities may not proceed. The Eleventh

Amendment bars suits against a state and its agencies in federal court that seek

monetary damages. See Pennhurst State Sch. and Hosp. v. Halderman, 465 U.S. 89,

99-100 (1984); A.W. v. Jersey City Public Schs., 341 F.3d 234, 238 (3d Cir. 2003). Suits


                                              4
           Case 2:21-cv-03969-GJP Document 5 Filed 09/15/21 Page 5 of 7


against state officials acting in their official capacities are really suits against the

employing government agency, and as such, are also barred by the Eleventh

Amendment. A.W., 341 F.3d at 238; see also Hafer v. Melo, 502 U.S. 21, 25 (1991); Will

v. Mich. Dep’t of State Police, 491 U.S. 58, 70-71 (1989). As the Commonwealth has not

waived its Eleventh Amendment immunity for lawsuits filed in federal court, see 42 Pa.

Cons. Stat. § 8521-22, it and its departments, as well as their officials sued in their

official capacities, are immune from suits filed in federal court.5

                                               B

       Burk also seeks admission into the drug program. The Court understands this

to be a request for prospective injunctive relief. Commonwealth officials may be sued in

their official capacities where the plaintiff seeks prospective injunctive relief to stop an

ongoing violation of federal law. See Ex parte Young, 209 U.S. 123 (1908); Pa. Fed’n of

Sportsmen’s Clubs, Inc. v. Hess, 297 F.3d 310, 323 (3d Cir. 2002). Courts reason that

injunctions against state officials actively violating federal laws are “‘necessary to

vindicate the federal interest in assuring the supremacy of that law,’” despite the

Constitution’s prohibition against suits against the state. Koslow v. Pennsylvania, 302

F.3d 161, 178 (3d Cir. 2002) (quoting Green v. Mansour, 474 U.S. 64, 68 (1985)). In

Koslow, the Third Circuit held that because “the Eleventh Amendment has not been

interpreted to bar a plaintiff’s ability to seek prospective relief against state officials for




       5 Burk may not understand that by checking the box on the form Complaint
indicating “official capacity,” he could not obtain monetary relief. Because the Court cannot
say at this time that Burk can never assert plausible claims for money damages against the
Defendants in their individual capacities, the Order that follows will give Burk the option of
amending his claims or pursuing only his official capacity claims for prospective injunctive
relief.
                                               5
          Case 2:21-cv-03969-GJP Document 5 Filed 09/15/21 Page 6 of 7


violations of federal law,” a plaintiff may sue a state official for ongoing violations of the

Americans with Disabilities Act. Id. at 178.

       To avoid the Eleventh Amendment bar, however, “[t]he relief sought must be

prospective, declaratory, or injunctive relief governing an officer’s future conduct and

cannot be retrospective, such as money damages.” MCI Telecomm. Corp. v. Bell Atl.

Pa., 271 F.3d 491, 506 (3d Cir. 2001) (citing Pennhurst State Sch. & Hosp., 465 U.S. at

102. “In determining whether the doctrine of Ex parte Young avoids an Eleventh

Amendment bar to suit, a court need only conduct a straightforward inquiry into

whether [the] complaint alleges an ongoing violation of federal law and seeks relief

properly characterized as prospective.” Verizon Md., Inc. v. Pub. Serv. Comm’n, 535

U.S. 635, 645 (2002) (alteration in original) (citation omitted).

       While expressing no opinion on the merits of Burk’s allegation that he was

denied entry into the drug program based on his race, the Court finds the allegations

assert a plausible claim. “The Equal Protection Clause of the Fourteenth Amendment

commands that no State shall ‘deny to any person within its jurisdiction the equal

protection of the laws,’ which is essentially a direction that all persons similarly

situated should be treated alike.” City of Cleburne v. Cleburne Living Ctr., 473 U.S.

432, 439 (1985) (quoting Plyler v. Doe, 457 U.S. 202, 216 (1982)). To establish an equal

protection violation, a prisoner must allege “that he was treated differently than other

similarly situated inmates, and that this different treatment was the result of

intentional discrimination based on his membership in a protected class.” Mack v.

Warden Loretto FCI, 839 F.3d 286 (3d Cir. 2016) (citing Hassan v. City of New York,

804 F.3d 277, 294, 298 (3d Cir. 2015)). “Persons are ‘similarly situated’ for purposes of

an equal protection claim when ‘they are alike in all relevant aspects.’” Startzell v. City

                                              6
           Case 2:21-cv-03969-GJP Document 5 Filed 09/15/21 Page 7 of 7


of Philadelphia, 533 F.3d 183, 203 (3d Cir. 2008) (emphasis omitted). Additionally, to

state a race-based equal protection claim, a plaintiff must allege that defendants were

motivated by racial animus. W.B. v. Matula, 67 F.3d 484, 503 (3d Cir. 1995) (citing

Griffin v. Breckenridge, 403 U.S. 88, 102 (1971); Pratt v. Thornburgh, 807 F.2d 355, 357

(3d Cir. 1986)). Burk’s claim that he was denied entry into the drug program based on

his race merits a response.

                                            IV

       For the reasons stated, Burk’s claim for money damages against the Defendants

on his official capacity claim will be dismissed. He will be granted leave to file an

amended complaint in the event he can allege plausible claims for money damages

against the Defendants in their individual capacities. The Court is prepared to direct

service of the Complaint on Burk’s claim for prospective injunctive relief. Burk may

notify the Court that he wishes to proceed on this claim only. If Burk chooses not to file

an amended complaint, the Court will direct service on Burk’s claim for prospective

injunctive relief on all Defendants for a responsive pleading. An appropriate Order

follows.

                                          BY THE COURT:



                                            /s/ Gerald J. Pappert
                                          _________________________________________
                                          GERALD J. PAPPERT, J.




                                             7
